Interim Decision #2252

MATTER

OF CRUZADO

In Deportation Proceedings
A-13339859
Decided by Board December 18, 1973
(1) Respondent's conviction of attempt to possess drugs in violation of section 1427 of the Louisiana Statutes constitutes a basis for deportation under section
241(aX11) of the Immigration and Nationality Act, as amended, notwithstanding the conviction was set aside pursuant to Article 893 of the Louisiana Code
of Criminal Procedure, as amended. Matter of O'Sullivan, 10 I. & N. Dec. 320, is
distinguished, in that the setting aside of the conviction in the instant case
was pursuant to a statute providing an automatic award for good behavior,
and the conviction may be used as the basis for prosecution in the event of a

subsequent offense.
(2) While the admission into the record of statements by an individual judge and
a law professor as to the construction of the Louisiana Statutes in question
was improper, such statements were not prejudicial to the respondent since no
consideration was given to the statements by either the immigration judge or
the Board of Immigration Appeals in reaching their respective decisions.
CHARGE:
Order: Act of 1952—Section 241(a)(11) [8 U.S.C. 1251(a)(11)]—Convicted of
violation of any law relating to illicit possession of
marijuana.
ON BEHALF OF RESPONDENT:

David A. Kattan, Esquire
419 Gravier Street
New Orleans, Louisiana 70130

This is an appeal from an order of deportation entered by the
immigration judge on March 14, 1972. The appeal will be dismissed.
The record relates to a 35-year-old married male alien, a native
and citizen of Colombia, who entered the United States for
permanent residence on August 5, 1964. He was convicted of
attempt to possess drugs in violation of section 14-27 of the
Louisiana Statutes on September 9, 1968. On October 20, 1971,
pursuant to the provisions of Article 893 of the Code of Criminal
Procedure, as amended, of Louisiana, the court ordered that the
respondent's conviction be set aside, that the prosecution be
513

Interim. Decision #2252
dismissed and that the dismissal have the same effect as an
acquittal. Article 893 provides that:
When the imposition of sentence has been suspended by the court, as
authorized by this Article, and the court finds at the conclusion of the
probationary period that the probation of the defendant has been satisfactory,
the court may set the conviction aside and dismiss the prosecution and the
dismissal of the prosecution shall have the same effect as an acquittal, except
that said conviction may be considered as a first offense and provides the
basis for subsequent prosecution of the party as a multiple offender.

The respondent contends that the setting aside of his conviction
pursuant to Article 893 wipes out the basis for his deportability,
citing as precedent Matter of O'Sullivan, 10 I. & N. Dec. 320 (BIA
1963) in which we held that the setting aside of a narcotics
conviction removed the basis for deportability. The procedure
employed in Matter of O'Sullivan, supra, however, was not pursuant to a directive of state statute for all like cases. The trial
court granted a motion for a new trial after conviction and
sentence, then dismissed the charges upon the motion of the
assistant prosecuting attorney. The reasons for this action were
not shown in the record. In the case before us, the action by the
court setting aside the conviction was pursuant to a statute which
provided an automatic award for good behavior. The fact that the
conviction may be used to subject the party to subsequent prosecution as a multiple offender indicates that it does not in fart have
the same effect as an acquittal. It is analogous rather to the Texas
statute described in Gonzalez de Lara v. United States, 439 F.2d
1316 (C.A. 5, 1971).
The Texas statute provides for the setting aside of a verdict of
conviction after discharge from probation, except that the conviction shall be recorded if the person is convicted again of an offense.
The Court of Appeals for the Fifth Circuit held that while the
Texas statute rewarded the convicted party for good behavior
during probation, it did not completely erase the conviction. The
court reasoned that the manner in which a state chooses to
promote rehabilitation of convicted persons is not of controlling
importance in a deportation proceeding, which is a function of
federal law. This reasoning was consistent with the Attorney
General's, in Matter of
8 I. & N. Dec. 429 (A.G. 19 69),
wherein he held that deportability of aliens should not depend on
the vagaries of state law.
It is hardly to be supposed that Congress intended, in providing for the
deportation of aliens convicted of narcotic violations, to extend preferential
treatment to those convicted in the few jurisdictions, which, like California,
provide for the expungement of a record of conviction upon the termination of
probation.

The Attorney General's view has been sustained in numerous
514

Interim Decision #2252
decisions, Garcia-Gonzales v. INS, 344 F.2d 804 (CA. 9, 1965); Kelly
v. INS, 349 F2d 473 (C.A. 9, 1965), cert. denied 382 U.S. 932 (1965);
Brownrigg v. INS, 356 F.2d 877 (C.A. 9, 1966); Gonzalez de Lara v.
United States, supra.
The respondent also objects to the admission into the record of
statements regarding construction of the Louisiana statute, which
were attributed to a judge of the Criminal District Court, Orleans
Parish, and to a professor of criminal law at a Louisiana law
school. At the time of the original decision of the immigration
judge, the order setting aside the respondent's conviction had not

yet been issued; the order was issued while the case was pending
on appeal before us. We remanded to give the immigration judge
an opportunity to consider the case in view of the new development, inasmuch as the issues presented to us were not present
below, primarily the respondent's contention that Matter of
O'Sullivan, supra, was applicable to him. During the course of the
reopened hearing, the trial attorney introduced into evidence an
investigative report (Ex. R-2), wherein the investigator reported
the results of his questioning of the judge and professor, mentioned above, as to their opinions of the proper construction of the
Louisiana statute in question. In our view, it was inappropriate to
admit these comments into evidence. Where construction of a state
statute is in issue, the views of individual judges, attorneys, or law
professors do not constitute the best evidence. See Huff v. United
States, 273 F2d 56 (C.A. 5, 1959) and 7 Wigmore on Evidence, § 1952
(3rd Ed. 1940). If there are no state court decisions construing the
statute, the legislative history of the enactment may be consulted.
See Sutherland Statutory Construction, § 45.05 (4th Ed. 1973).
The presence of the comments in the record, however, was not
prejudicial to the respondent. The immigration judge made no
reference to them in his decision, which is based entirely on the
federal authorities above cited. We have given the comments no
consideration in reaching our decision.
Accordingly, we hold that the respondent's Louisiana conviction
of a narcotics offense forms a basis for deportation, despite the fact
that the conviction has been set aside pursuant to the provisions
of Article 893 of the Louisiana Code of Criminal Procedure.

ORDER: The appeal is dismissed.

515

